Citation Nr: 0404545	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the veteran's service-
connected residuals of a right tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).


FINDING OF FACT

There is no competent medical evidence that the veteran has a 
current lumbar spine disability related to service, or to a 
service-connected disorder.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active military duty, nor is a lumbar spine disorder 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2002 and June 2003 that VA would 
obtain all evidence that exists in the custody of a Federal 
department or agency that is relevant to his claim for 
service connection for a spine disorder.  The veteran was 
advised that it was his responsibility to either provide 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.; Pelegrini 
v. Principi, No. 01-944 (U.S. Vet App. Jan. 13, 2004); 
compare Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004) (holding that if the record has been fully developed, 
it is difficult to discern what additional guidance VA could 
provide to the veteran regarding further evidence necessary 
to substantiate his claim), and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985) (holding that 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance).

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
outpatient treatment records have been associated with the 
claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was notified of the need for a VA examination, 
and one was accorded him.  The veteran was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled and the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to said issue on appeal.   

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

In this case, the veteran had active duty from September 1967 
to September 1970.  There is no in-service record of 
treatment or diagnosis of a back disorder.  A recent VA x-ray 
taken in February 2003 indicates evidence of degenerative 
disc changes at T12-L1 with mild degenerative spurring.  The 
veteran claims his lumbar spine disorder is due to his 
service-connected right leg disorder; however, a VA examiner 
opined in March 2003 that, "this claim is somewhat 
speculative in nature that the degenerative changes in the 
back would be the direct or proximal result of his service-
connected right leg condition and thus does not rise to the 
level of reasonable medical certainty or as likely as not."

Although the veteran contends his lumbar spine condition is 
the result of his service-connected right leg disability, his 
statements are not competent evidence to establish the 
etiology of his current complaints.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current back disorder is the 
result of his military service, any incident therein, or as a 
secondary disability to his right leg condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Therefore, as there is no medical evidence of a current 
lumbar spine disorder related to service, or to a service-
connected disorder, service connection for a lumbar spine 
disorder is not warranted.

Finally, in reaching this decision, the Board also has 
considered the benefit-of-the-doubt doctrine.  However, as 
the competent medical evidence does not support, or is not in 
relative equipoise with respect to the claim for secondary 
service connection, that doctrine is not for application in 
this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disorder, to include as 
secondary to the veteran's service-connected residuals of a 
right tibia and fibula fracture, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 

